The plaintiff in error was convicted in the county court of Choctaw county of permitting sawdust from a sawmill operated by him to be deposited in a stream, and was sentenced to pay a fine of $100.
The prosecution is under section 6526, Comp. Stat. 1921, and is as follows:
"No person shall deposit, place, throw, or permit to be deposited, placed or thrown, any lime, dynamite, poison, drug, sawdust, crude oil or other deleterious substance, in any of the streams, lakes, or ponds of this state, and any person violating the provisions of this section shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail not exceeding one year."
The plaintiff in error admits depositing sawdust in the stream as alleged, but contends that as he deposited oak sawdust only and that oak sawdust is not injurious to fish, the statute does not apply. We do not so read the law. The statute forbids the deposit of sawdust in a stream. *Page 362 
By its terms it is not limited to such sawdust as is injurious to fish, and we cannot presume that was the sole purpose of the law.
The evidence sustains the judgment, and no error requiring a reversal is made to appear.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.